Memorandum. The order of the Appellate Term should be affirmed. Although the affidavit in support of the search warrant suffers from its failure to state the specific dates of the informer’s observations, it is bolstered by the detailed independent and confirmatory observations of the police officers themselves made as recently as the day before the warrant issued. Under the circumstances, there was sufficient verification of the reliability of the informer and the trustworthiness of his information to withstand the attack on its issuance. (See People v Hanlon, 36 NY2d 549, 557-558.)
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in a memorandum.